Judgment, Supreme Court, New York County (McQuillan, J.), rendered on November 5, 1979, convicting appellant, after a plea of guilty, of manslaughter in the first degree and sentencing him to an indeterminate term of imprisonment of at least 7 years to a maximum of 21, unanimously modified, as a matter of discretion in the interest of justice, by reducing the sentence to a minimum of 5 years with a maximum of 15 years and, as modified, otherwise affirmed. Considering all the relevant facts in the record and the defendant’s background, we find the sentence excessive to the extent indicated. Concur — Murphy, P. J., Markewich, Silverman and Fein, JJ.